                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Abdullahi Ali Hussein and Hyatt Daycare &                  Civil No. 21-592 (DWF/DTS)
 Learning Center, Inc.,

                        Plaintiffs,

 v.                                                                                 ORDER

 Minnesota Department of Human Services,
 Rice County, City of Faribault, Le Sueur
 County, Ramsey County, Minnesota Prairie
 County Alliance,

                        Defendants.


      This matter is before the Court on Defendant Minnesota Department of Human

Services’ (“DHS”) motion to dismiss without prejudice Counts I-II and IV-VII of

Plaintiffs’ Complaint (Doc. No. 1) against Defendant DHS. (Doc. No. 19 (“Motion”).)

Plaintiffs do not oppose the Motion. (Doc. No. 27.) Based on all files, records, and

proceedings herein, IT IS HEREBY ORDERED that:

      1.     Defendant Minnesota Department of Human Services’ Motion to Dismiss

Counts I-II and IV-VII (Doc. No. [19]) of Plaintiffs’ Complaint (Doc. No. [1]) is

GRANTED;

      2.     Counts I-II and IV-VII of Plaintiffs’ Complaint (Doc. No. [1]) against

Defendant Department of Human Services are DISMISSED WITHOUT PREJUDICE.


Dated: May 13, 2021                             s/Donovan W. Frank
                                                DONOVAN W. FRANK
                    :                           United States District Judge
